UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 28, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15451 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 06-0854886 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15 Secor Road, Brookfield, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 775-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," "accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 31, 2013 Common Stock, $0.01 par value 60,967,777 Shares Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements made by or on behalf of Photronics, Inc. ("Photronics" or the "Company"). These statements are based on management's beliefs, as well as assumptions made by, and information currently available to, management. Forward-looking statements may be identified by words like "expect", "anticipate", "believe", "plan", "projects", and similar expressions, or the negative of such terms, or other comparable terminology. All forward-looking statements involve risks and uncertainties that are difficult to predict. In particular, any statement contained in this quarterly report on Form 10-Q or in other documents filed with the Securities and Exchange Commission, in press releases or in the Company's communications and discussions with investors and analysts in the normal course of business through meetings, phone calls, or conference calls regarding, among other things, the consummation and benefits of future transactions and acquisitions, expectations with respect to future sales, financial performance, operating efficiencies, or product expansion, are subject to known and unknown risks, uncertainties, and contingencies, many of which are beyond the control of the Company. Various factors may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements expressed or implied by forward-looking statements. Factors that might affect forward-looking statements include, but are not limited to, overall economic and business conditions; economic and political conditions in international markets; the demand for the Company's products; competitive factors in the industries and geographic markets in which the Company competes; federal, state and international tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); interest rate and other capital market conditions, including changes in the market price of the Company's securities; foreign currency exchange rate fluctuations; changes in technology; the timing, impact, and other uncertainties of future transactions and acquisitions, divestitures and joint ventures as well as decisions the Company may make in the future regarding the Company’s business, capital and organizational structure and other matters; the seasonal and cyclical nature of the semiconductor and flat panel display industries; management changes; damage or destruction to the Company's facilities, or the facilities of its customers or suppliers, by natural disasters, labor strikes, political unrest, or terrorist activity; the ability of the Company to (i) place new equipment in service on a timely basis; (ii) obtain additional financing; (iii) achieve anticipated synergies and cost savings; (iv) fully utilize its tools; (v) achieve desired yields, pricing, product mix, and market acceptance of its products and (vi) obtain necessary export licenses. Any forward-looking statements should be considered in light of these factors. Accordingly, there is no assurance that the Company's expectations will be realized. The Company does not assume responsibility for the accuracy and completeness of the forward-looking statements and does not assume an obligation to provide revisions to any forward-looking statements, except as otherwise required by securities laws. 2 PHOTRONICS, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at April 28, 2013 and October 28, 2012 4 Condensed Consolidated Statements of Income for the Three and Six Months Ended April 28, 2013 and April 29, 2012 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended April 28, 2013 and April 29, 2012 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended April 28, 2013 and April 29, 2012 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1A. Risk Factors 26 Item 6. Exhibits 27 3 Index PART I. FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (unaudited) April 28, October 28, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $3,468 in 2013 and $3,902 in 2012 Inventories Other current assets Total current assets Property, plant and equipment, net Investment in joint venture Intangible assets, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term borrowings $ $ Accounts payable Accrued liabilities Total current liabilities Long-term borrowings Other liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $0.01 par value, 2,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 150,000 shares authorized, 60,598 shares issued and outstanding at April 28, 2013 and 60,213 at October 28, 2012 602 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Photronics, Inc. shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Index PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended April 28, April 29, April 28, April 29, Net sales $ Costs and expenses: Cost of sales ) Selling, general and administrative ) Research and development ) Consolidation, restructuring and related charges - ) - ) Operating income Other income (expense): Interest expense ) Interest and other income (expense), net Income before income tax provision Income tax provision ) Net income Net income attributable to noncontrolling interests ) Net income attributable to Photronics, Inc. shareholders $ Earnings per share: Basic $ Diluted $ Weighted-average number of common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 Index PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (in thousands) (unaudited) Three Months Ended Six Months Ended April 28, April 29, April 28, April 29, Net income $ Other comprehensive income (loss), net of tax of $0: Foreign currency translation adjustments ) ) ) Amortization of cash flow hedge 32 32 64 64 Other 14 - 10 - Other comprehensive income (loss) Comprehensive income (loss) ) Less: comprehensive income (loss) attributable to noncontrolling interests ) Comprehensive income (loss) attributable to Photronics, Inc. shareholders $ ) $ $ $ See accompanying notes to condensed consolidated financial statements. 6 Index PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended April 28, April 29, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Consolidation, restructuring and related charges - Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) ) Accounts payable, accrued liabilities and other Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Investment in joint venture - ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term borrowings - Repayments of long-term borrowings ) ) Repurchase of common stock by subsidiary ) ) Proceeds from share-based arrangements Payments of deferred financing fees ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash information: Accrual for property, plant and equipment purchased during the period $ ) $ ) Deposit related to facility purchase - See accompanying notes to condensed consolidated financial statements. 7 Index PHOTRONICS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three Months and Six Months Ended April 28, 2013 and April 29, 2012 (unaudited) (in thousands, except share amounts) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION Photronics, Inc. and its subsidiaries ("Photronics" or “the Company") is one of the world's leading manufacturers of photomasks, which are high precision photographic quartz plates containing microscopic images of electronic circuits. Photomasks are a key element in the manufacture of semiconductors and flat panel displays ("FPDs"), and are used as masters to transfer circuit patterns onto semiconductor wafers and flat panel substrates during the fabrication of integrated circuits ("ICs") and a variety of FPDs and, to a lesser extent, other types of electrical and optical components. The Company currently operates principally from eight manufacturing facilities, two of which are located in Europe, two in Taiwan, one in Korea, and three in the United States. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the fiscal year ending November 3, 2013. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended October 28, 2012. NOTE 2 - CHANGES IN EQUITY The following tables set forth the Company's consolidated changes in equity for the three and six month periods ended April 28, 2013 and April 29, 2012: Three Months Ended April 28, 2013 Photronics, Inc. Shareholders Accumulated Additional Other Non- Common Stock Paid-in Retained Comprehensive controlling Total Shares Amount Capital Earnings Income Interests Equity Balance at January 28, 2013 $ Net income - Other comprehensive loss - ) ) ) Sale of common stock through employee stock option and purchase plans 2 - - - Restricted stock awards vesting and expense 24 1 - - - Share-based compensation expense - Balance at April 28, 2013 $ 8 Index Three Months Ended April 29, 2012 Photronics, Inc. Shareholders Accumulated Additional Other Non- Common Stock Paid-in Retained Comprehensive controlling Total Shares Amount Capital Earnings Income Interests Equity Balance at January 30, 2012 $ Net income - Other comprehensive income (loss) - ) Sale of common stock through employee stock option and purchase plans 81 1 94 - - - 95 Restricted stock awards vesting and expense 10 - Share-based compensation expense - Repurchase of common stock by subsidiary - - - ) ) ) Balance at April 29, 2012 $ Six Months Ended April 28, 2013 Photronics, Inc. Shareholders Accumulated Additional Other Non- Common Stock Paid-in Retained Comprehensive controlling Total Shares Amount Capital Earnings Income Interests Equity Balance at October 29, 2012 $ Net income - Other comprehensive loss - ) ) ) Sale of common stock through employee stock option and purchase plans 3 - - - Restricted stock awards vesting and expense 96 1 - - - Share-based compensation expense - Repurchase of common stock by subsidiary - - - ) ) ) Balance at April 28, 2013 $ 9 Index Six Months Ended April 29, 2012 Photronics, Inc. Shareholders Accumulated Additional Other Non- Common Stock Paid-in Retained Comprehensive controlling Total Shares Amount Capital Earnings Income Interests Equity Balance at October 31, 2011 $ Net income - Other comprehensive income (loss) - ) ) Sale of common stock through employee stock option and purchase plans 2 - - - Restricted stock awards vesting and expense 75 - Share-based compensation expense - Common stock warrants exercised 2 - - - Repurchase of common stock by subsidiary - - - ) ) ) Balance at April 29, 2012 $ NOTE 3 - PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consists of the following: April 28, October 28, Land $ $ Buildings and improvements Machinery and equipment Leasehold improvements Furniture, fixtures and office equipment Construction in progress Less accumulated depreciation and amortization $ $ Equipment under capital leases are included in above property, plant and equipment as follows: April 28, October 28, Machinery and equipment $ $ Construction in progress - Less accumulated amortization $ $ 10 Index Depreciation expense for property, plant and equipment (excluding equipment under capital leases) was $16.1 million and $33.1 million for the three and six month periods ended April 28, 2013, respectively, and $18.7 million and $37.1 million for the three and six month periods ended April 29, 2012, respectively. Amortization expense for equipment under capital leases was $0.5 million and $1.0 million for the three and six month periods ended April 28, 2013, respectively and $1.2 million and $3.8 million for the three and six month periods ended April 29, 2012, respectively. NOTE 4 - JOINT VENTURE, TECHNOLOGY LICENSE AND OTHER AGREEMENTS WITH MICRON TECHNOLOGY, INC. In May 2006, Photronics and Micron Technology, Inc. ("Micron") entered into the MP Mask joint venture (“MP Mask”), which develops and produces photomasks for leading-edge and advanced next generation semiconductors. As part of the formation of the joint venture, Micron contributed its existing photomask technology center located in Boise, Idaho, (headquarters of MP Mask) and Photronics invested $135 million in exchange for a 49.99% interest in MP Mask (to which $64.2 million of the original investment was allocated), a license for photomask technology of Micron, and certain supply agreements. This joint venture is a variable interest entity ("VIE") (as that term is defined in the Accounting Standards Codification ("ASC") because all costs of the joint venture are passed on to the Company and Micron through purchase agreements they have entered into with the joint venture, and it is dependent upon the Company and Micron for any additional cash requirements. On a quarterly basis the Company reassesses whether its interest in MP Mask gives it a controlling financial interest in this VIE. The purpose of this quarterly reassessment is to identify the primary beneficiary (which is defined in the ASC as the entity that consolidates a VIE) of the VIE. As a result of the reassessment in the current quarter, the Company determined that Micron is still the primary beneficiary of the VIE, by virtue of its tie-breaking voting rights within MP Mask’s Board of Managers, thereby giving it the power to direct the activities of MP Mask that most significantly impact its economic performance, including its decision making authority in the ordinary course of business and its purchasing the majority of products produced by the VIE. The Company has utilized MP Mask for both high-end IC photomask production and research and development purposes. MP Mask charges its variable interest holders based on their actual usage of its facility. MP Mask separately charges for any research and development activities it engages in at the requests of its owners. The Company recorded cost of sales of $3.5 million and $5.4 million and research and development expenses of $0.2 million and $0.5 million during the three and six month periods ended April 28, 2013. Cost of sales of $2.1 million and $4.1 million and research and development expenses of $0.2 million and $0.5 million were recorded during the three and six month periods ended April 29, 2012. As of April 28, 2013 and October 28, 2012, the Company owed MP Mask $5.5 million and $6.4 million, respectively, and had a receivable from Micron of $7.9 million and $9.0 million, respectively, both primarily related to the aforementioned supply agreements. MP Mask is governed by a Board of Managers, appointed by Micron and the Company. Since MP Mask's inception, Micron, as a result of its majority ownership, has held majority voting power on the Board of Managers. The voting power held by each party is subject to change as ownership interests change. Under the MP Mask joint venture operating agreement, the Company may be required to make additional capital contributions to MP Mask up to the maximum amount defined in the operating agreement. However, should the Board of Managers determine that further additional funding is required, MP Mask shall pursue its own financing. If MP Mask is unable to obtain its own financing, it may request additional capital contributions from the Company. Should the Company choose not to make a requested contribution to MP Mask, its ownership percentage may be reduced. The Company increased its investment in the MP Mask joint venture by $5.4 million and $5.8 million during the three and six month periods ended April 29, 2012, respectively. These investments were primarily related to capital calls made by the joint venture. The Company did not make any capital contributions to the joint venture during the six month period ended April 28, 2013, and did not receive any distributions from the joint venture during the six month periods ended April 28, 2013 and April 29, 2012. The Company's investment in the VIE, which represents its maximum exposure to loss, was $93.1 million at April 28, 2013, and $93.3 million at October 28, 2012. These amounts are reported in the Company's condensed consolidated balance sheets as "Investment in joint venture". The Company recorded a loss from its investment in the VIE of $0.2 million in the six month period ended April 28, 2013, and recorded no income from its investment in the three month period ended April 28, 2013, or in the three or six month periods ended April 29, 2012. Income from the VIE is included in "Interest and other income (expense), net" in the condensed consolidated statements of income. In the second quarter of fiscal 2012 the Company paid $35 million to Micron in connection with its purchase of the U.S. nanoFab facility, which it had been leasing from Micron under a lease which ran through December 31, 2014. 11 Index NOTE 5 - LONG-TERM BORROWINGS Long-term borrowings consist of the following: April 28, October 28, 3.25% convertible senior notes due on April 1, 2016 $ $ Variable rate term loan, maturing March 1, 2017 5.5% convertible senior notes due on October 1, 2014 3.09% capital lease obligation payable through March 2016 Capital lease obligation payable through 2018 - 4.75% financing loan with customer Less current portion $ $ In February 2013 the Company entered into a five year capital lease to fund the purchase of a high-end lithography tool. The principal amount of the lease, which is currently estimated to be approximately $27 million, will be determined by the Japanese yen exchange rate to the U.S. dollar as progress payments are made on the tool. The interest rate will be fixed, based on the five year interest rate swap plus a spread, upon acceptance of the tool which is expected to occur in the fourth quarter of fiscal year 2013. Progress payments totaling $6.9 million have been made by the lessor through April 28, 2013, and are included in the Company’s long-term borrowings as a non-cash capital lease obligationas of that date. Accordingly, this amount was excluded from both operating and financing cash activities. In March 2012 the Company, in connection with its purchase of the U.S. nanoFab facility (see Note 4 for further discussion), amended its credit facility ("the credit facility") to include the addition of a $25 million variable rate (2.5% at April 28, 2013) term loan maturing in March 2017 with minimum quarterly principal payments of $0.6 million (quarterly payments commenced in June 2012 and are based on a ten year repayment period). The amendment also included a twenty-five basis point reduction in the interest rate charged on any borrowings under the credit facility. The credit facility bears interest (2.5% at April 28, 2013) based on the Company's total leverage ratio, at LIBOR plus a spread, as defined in the credit facility. The credit facility is secured by substantially all of the Company's assets located in the United States, as well as common stock the Company owns in certain of its foreign subsidiaries, and is subject to the following financial covenants: minimum fixed charge ratio, total leverage ratio and minimum unrestricted cash balance. As of April 28, 2013, the Company had no outstanding borrowings under the credit facility and $30 million was available for borrowing. In March 2011 the Company issued through a private offering, pursuant to Rule 144A under the Securities Act of 1933, as amended, $115 million aggregate principal amount of 3.25% convertible senior notes. The notes mature on April 1, 2016, and note holders may convert each $1,000 principal amount of notes to 96.3879 shares of common stock (equivalent to an initial conversion price of $10.37 per share of common stock) at any time prior to the close of business on the second scheduled trading day immediately preceding April 1, 2016.The conversion rate is subject to adjustment upon the occurrence of certain events, which are described in the indenture dated March 28, 2011.The Company is not required to redeem the notes prior to their maturity date. Interest on the notes accrues in arrears, and is paid semiannually through the notes’ maturity date. Interest payments on the notes commenced on October 1, 2011. The net proceeds of the notes were approximately $110.7 million, which were used, in part, to acquire $35.4 million of the Company’s 5.5% convertible senior notes which were to mature on October 1, 2014, and to repay, in full, its then outstanding obligations under capital leases of $19.8 million. In September 2009 the Company issued, through a public offering, $57.5 million aggregate principal amount of 5.5% convertible senior notes, which were to mature on October 1, 2014.Under the terms of the offering, the note holders could convert each $1,000 principal amount of notes to 196.7052 shares of common stock (equivalent to an initial conversion price of $5.08 per share of common stock) on, or before, September 30, 2014.The conversion rate is subject to adjustment upon the occurrence of certain events which are described in the indenture dated September 16, 2009.The Company is not required to redeem the notes prior to their maturity.The net proceeds of this offering were approximately $54.9 million, which were used to reduce amounts outstanding under the Company’s credit facility. A portion of the notes from this issuance having an aggregate principal amount of $35.4 million were acquired by the Company during fiscal year 2011. 12 Index In April 2011 the Company entered into a five year, $21.2 million capital lease for manufacturing equipment. Payments under the lease, which bears interest at 3.09%, are $0.4 million per month through March 2016. The lease agreement provides that the Company must maintain the equipment in good working order, and includes a cross default with cross acceleration provision related to certain non-financial covenants incorporated in the Company's credit facility agreement. As of April 28, 2013, the total amount payable through the end of the lease term was $13.7 million, of which $13.1 million represented principal and $0.6 million represented interest. In January 2010 the Company borrowed $3.7 million from a customer to purchase manufacturing equipment. This loan bears interest at 4.75% and is primarily being repaid with product supplied to the customer. Product valued at $0.3 million and $0.5 million was shipped to the customer and applied against the loan during the three and six month periods ended April 28, 2013, respectively, and product valued at $0.2 million and $0.5 million was applied against the loan in the respective prior year periods. The Company estimates that the loan will be fully repaid in fiscal 2013. NOTE 6 - COMMON STOCK WARRANTS In September 2009 the Company entered into two warrant agreements with Intel Capital Corporation to purchase a total of 750,000 shares of the Company's common stock. Under one warrant agreement 500,000 shares of the Company's common stock can be purchased at an exercise price of $4.15 per share and under the second warrant agreement 250,000 shares of the Company's common stock can be purchased at an exercise price of $5.08 per share. The warrant agreements expire in September 2014. Also in September 2009, the Company and Intel Corporation entered into an agreement to share technical and operations information regarding the development of the Company's products, the capabilities of the Company's photomask manufacturing lines and the alignment of photomask toolsets. Intel Capital Corporation also invested in the Company's convertible debt offering of September 2009. The warrants were recorded at their fair value on their date of grant, which was determined using the Black-Scholes option pricing model. As of April 28, 2013, none of the warrants issued to Intel Capital Corporation had been exercised. NOTE 7 - SHARE-BASED COMPENSATION In March 2007 shareholders approved a new share-based compensation plan ("Plan"), under which options, restricted stock, restricted stock units, stock appreciation rights, performance stock, performance units, and other awards based on, or related to, shares of the Company's common stock may be granted from shares authorized but unissued or shares previously issued and reacquired by the Company. A maximum of six million shares of common stock may be issued under the Plan. Awards may be granted to officers, employees, directors, consultants, advisors, and independent contractors of the Company or its subsidiaries. In the event of a change in control (as defined in the Plan), the vesting of awards may be accelerated. The Plan, aspects of which are more fully described below, prohibits further awards from being issued under prior plans. The Company incurred total share-based compensation costs for the three and six month periods ended April 28, 2013, of $0.9 million and $1.8 million, respectively, and $0.7 million and $1.4 million for the three and six month periods ended April 29, 2012, respectively. The Company received cash from option exercises of $0.3 million and $0.4 million for the three and six month periods ended April 28, 2013, respectively, and $0.1 million and $0.2 million for the three and six month periods ended April 29, 2012, respectively. No share-based compensation cost was capitalized as part of an asset and no related income tax benefits were recorded during the periods presented. Stock Options Option awards generally vest in one to four years, and have a ten-year contractual term. All incentive and non-qualified stock option grants have an exercise price equal to the market value of the underlying common stock on the date of grant. The grant date fair value of options are based on closing prices of the Company’s common stock on the dates of grant using the Black-Scholes option pricing model. Expected volatility is based on the historical volatility of the Company's stock. The Company uses historical option exercise behavior and employee termination data to estimate expected term, which represents the period of time that the options granted are expected to remain outstanding. The risk-free rate of return for the estimated term of the option is based on the U.S. Treasury yield curve in effect at the date of grant. The weighted-average inputs and risk-free rate of return ranges used to calculate the grant date fair value of options issued during the three and six month periods ended April 28, 2013 and April 29, 2012, are presented in the following table. 13 Index Three Months Ended Six Months Ended April 28, April 29, April 28, April 29, Expected volatility % Risk free rate of return % % 0.5% - 0.7
